The opinion of the court was delivered by
Kellogg, J.
This was an action of trespass for taking and carrying away certain mill logs from the plaintiff’s land in Braintree. The plaintiff, to prove his title to the premises, gave in evidence, under objections, an office copy of a deed from Elijah French to Ezra Weld, dated February 3, 1795. To the admission of this deed two objections are urged; — 1.. That the copy contained nothing indicating that the original was sealed ; — 2. That the deed was conditional, and subject to be defeated upon the payment of a sum therein specified, and there being no evidence in the case tending to show that the condition had not been performed.
It is insisted by the plaintiff, that the court, in favor of a deed so ancient, should presume, that the original was duly sealed, and that the seal was accidentally removed, or that the town clerk, in record ing the deed, had inadvertently omitted to indicate upon the record, that the deed was sealed. This is ordinarily indicated by a scroll; but no such representation appears upon the copy. There are cases, unquestionably, where presumptions of this character may be raised, - — eases where even grants and the surrender of grants are presumed ; but these are ordinarily made in favor of long continued *355possession, and for the purpose of quieting that possession. And to justify these presumptions in aid of ancient possessions, it is not necessary, that the triers should believe, that any such fact ever existed, as is supposed. It is what is termed in the books a conclusive presumption of law. But in the present case neither the plaintiff, nor any of those under whom he claims title, were ever in the actual possession of the premises, and the inquiry arises, do the facts in the case warrant the presumption, that the original deed was properly sealed? For it is quite clear, that without either actual or presumptive proof, that such was the fact, the deed of French conveyed no title. The seal being wanting, the deed was not conformable to the statute.
The case of the Mayor of Beverly v. Craven, 2 M. & R. 140, is cited as an authority to justify the presumption. We are not furnished with the case, but have only been able to refer to a brief note of it, given by Mr. Greenleaf in his treatise on evidence. It however appears, that the question arose upon an ancient document, purporting to be an exemplification, produced from the proper place of deposit, having the usual slip of parchment, to which the great seal is usually appended, but no appearance, that any seal was ever affixed to this; and it was held, that it was to be presumed, that the seal was once there and had been accidentally removed. Whether there were other circumstances in the case, to corroborate the presumption, we are not advised. It will be remarked, that in that case the original document was produced; and in that respect it differs from the case at bar, in which a copy is offered. I have not been able to find any other case, which goes to the same extent. Had the deed of French been followed by possession, it would seem from the authorities, there could be no doubt, but the presumption of its due execution would be fully warranted. It has sometimes been supposed, that possession was indispensably necessary to warrant the presumption ; but at the present time the balance of authority seems to be the other way; 1 Greenl. Ev., sec. 144, and note; and that the presumption may be raised, when sufficiently corroborated by other circumstances. Is there any thing in the case at bar to aid the presumption ? Neither the grantee of French or those claiming under him were ever in the actual possession of the land. Nor is there any evidence in the cas.e, upon which to base the pre*356sumption, that the deed contained a seal, but its antiquity ; and this, we think, the current of authority upon that subject will hardly justify.
It is said, that the adcnoioledgment and record are evidence of the due execution of the deed; and Williams v. Wetherbee, 2 Aik. 329, is cited, as supporting this principle. That case decides, that the record of a deed to a third person, and not to the party, is prima facie evidence of the due execution of the deed and its contents ; but by this is to be understood a perfect record, as is said by the court in Ex’r of Booge v. Parsons et al., 2 Vt. 458. In that case there was no attestation of the recording officer upon the record; but the book of records was produced and the particular record was shown to be in the hand writing of the then town clerk, — a circumstance tending to corroborate the presumption, that the deed was properly recorded. It was held, that the attestation of the recording officer was evidence of the reeord, but not a part of it, but that it was not the only evidence, whieh could be received to support the record.
In the case under consideration, the court would by no means intimate, that the omission of the scroll upon the record is conclusive against the validity of the deed. It may be satisfactorily explained, so as to raise a presumption of its due execution. At present, however, no such explanation appears.
From these remarks it will be seen, that the judgment of the court below must be reversed; and consequently it becomes unnecessary .to pass upon the remaining questions in the case.
Judgment of the county court reversed.